Biruzell, J.
(concurring specially). I concur in the reversal. It appears that, upon motion of the plaintiff’s attorney, the court, at the beginning of the trial, struck out the answer in so far as it related to-allegations of suretyship, and the judge specifically stated he was of the opinion that the defendant was primarily liable upon the instrument and could only be relieved by any act of the holder that would relieve one primarily liable. It clearly appears that the trial court was of the opinion that the holder of the note could entirely disregard the relation of suretyship alleged by the defendant, and could relinquish and dissipate securities held without affecting its rights against the defendant. From the facts which later appeared during the trial, I am of the opinion that this ruling prevented the defendant from hav*345ing a fair trial. Strictly speaking, the defendant Johnson, in his answer, did not counterclaim for damages based upon the dissipation of securities; but he did set up the dissipation as a matter of defense. It appears that the defendant was more or less in the dark as,to the actual handling of securities by the plaintiff, and would necessarily remain so until the testimony of Dinehart would be secured. Under the court’s ruling, it would have been useless for the defendant to have attempted to amend his answer to conform to the proof, in support of a counterclaim for damages such as is amply warranted by the testimony of Dinehart. It clearly appears that the bank held, as security for Edwards’s indebtedness to it, title to the lands sold to Burnley, and that it so dealt with the title as to allow the record title to appear in the name of Burnley, without getting into its own possession Burnley’s note, which, in reality, represents the equity of Edwards. On this record, prima facie, the damage occasioned to Johnson by the failure of the bank to realize on this security amounts to more than is due the plaintiff on the notes in suit.